Per Curiam:
The form of issue in this case is of no consequence; by it the parties had opportunity to canvass all the facts, and of asserting and settling what they conceived to be their rights; this was all that either could require. The learned judge’s opinion as to the amount of damages which the jury might find was properly qualified; it did not trespass upon the province of the jury, and, therefore, did the defendant no harm. His charge contains a proper exposition of the legal rule governing the assessment of damages; and the whole case was well tried, and a proper disposition made of it.
The judgment is affirmed.